IA115th CONGRESS1st SessionH. J. RES. 45IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Cramer (for himself, Mr. Gosar, Mr. Gohmert, Mrs. Radewagen, Mr. Biggs, and Mr. Newhouse) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONDisapproving the rule submitted by the United States Fish and Wildlife Service of the Department of the Interior relating to management of non-Federal oil and gas rights. 
That Congress disapproves the rule submitted by the United States Fish and Wildlife Service of the Department of the Interior relating to Management of Non-Federal Oil and Gas Rights (published at 81 Fed. Reg. 79948 (November 14, 2016)), and such rule shall have no force or effect. 